Citation Nr: 1502871	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  12-33 745A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for adjustment disorder.

2.  Entitlement to an initial rating in excess of 10 percent for residuals of a traumatic brain injury (TBI). 

3.  Entitlement to an initial compensable rating for tension headaches.  

4.  Entitlement to an initial compensable rating for bilateral pinguecula.  

5.  Entitlement to an initial compensable rating for cervical strain, degenerative changes, and disc herniation, status post C6 fracture and C5-C7 cervical fusion.  

6.  Entitlement to service connection for paresthesia of the head.

7.  Entitlement to service connection for a right elbow disorder.

8.  Entitlement to service connection for a right wrist disorder.

9.  Entitlement to service connection for a right hand disorder.

10.  Entitlement to service connection for a right knee disorder.

11.  Entitlement to service connection for scar tissue of left rhomboid muscle. 

12.  Entitlement to service connection for myopia with presbyopia.

13.  Entitlement to service connection for a heart disorder, to include cardiac sinus bradyarrhythmia.
 
14.  Entitlement to service connection for hypertension.

15.  Entitlement to service connection for irritable bowel syndrome (IBS).

16.  Entitlement to service connection for hemorrhoids.

17.  Entitlement to service connection for a disorder manifested by urinary urgency.

18.  Entitlement to service connection for contact dermatitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to February 1987; from April 1987 to May 1991; from October 1998 to September 2001; and from February 2003 to September  2010.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  This appeal was processed using the "Virtual VA" system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.  

The Veteran testified before the undersigned in a December  2013 central office Board hearing in Washington, D.C., the transcript of which is included in Virtual VA. 

Subsequent to the issuance of the November 2012 Statement of the Case, the Veteran submitted additional statements in December 2013, for which a waiver of initial RO consideration was provided.  An additional medical statement pertinent only to the issue of service connection for a disorder manifested by urinary urgency was received in December 2014 without a waiver of initial RO consideration.  That issue is bening remanded as indicated below.

While the issues of service connection for right and left upper extremity radiculopathy, to include as due to the service-connected cervical spine disability were adjudicated by the RO, the Board finds that the claimed bilateral upper extremity radiculopathy issues are part and parcel of the claim for an increased rating for the service-connected cervical spine disability.  The Board in the decision below will address whether separate compensable ratings are warranted for the claimed bilateral upper extremity radiculopathy and therefore the claims of service connection are rendered moot and will not be further addressed.

The issues of (1) an initial rating in excess of 30 percent for adjustment disorder; 
(2) an initial rating in excess of 10 percent for residuals of a TBI; (3) an initial compensable rating for bilateral pinguecula; (4) service connection for a disorder manifested by urinary urgency; (5) service connection for hemorrhoids; and (6) service connection for IBS are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's tension headaches, occurring once every couple of months, are not manifested by characteristic prostrating attacks.

2.  Throughout the rating period on appeal, the Veteran's cervical spine disability has been manifested by mild muscle spasms and complaints of pain with cervical spine flexion, at worst, to 35 degrees.

3.  The Veteran has been diagnosed with right upper extremity radiculopathy that is manifested by no more than moderate symptomatology; the Veteran does not have a left upper extremity radiculopathy disability.

4.  The Veteran does not have a current disability of the head or scalp manifested by numbness and tingling of the right side of the head.

5.  The Veteran does not have a currently diagnosed right elbow, right wrist, right hand, or right knee disorder.

6.  The Veteran does not have a currently diagnosed disability associated with scar tissue of the left rhomboid muscle.

7.  The Veteran's currently diagnosed myopia with presbyopia is not a recognized disability of the eyes for VA compensation purposes.   

8.  The Veteran's cardiac sinus bradyarrhythmia (slow heart rate) has not been attributed to an underlying heart condition.

9.  The Veteran has currently diagnosed hypertension.

10.  Hypertension was incurred in service.

12.  The Veteran does not have a currently diagnosed skin disorder, to include contact dermatitis.


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial rating for tension headaches have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014).

2.  The criteria for an initial 20 percent rating for the cervical strain, degenerative changes, and disc herniation, status post C6 fracture and C5-C7 cervical fusion disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Codes 5242-5243 (2014).

3.  The criteria for a separate disability evaluation of 30 percent, but no higher, for right upper extremity (minor) radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.14a, Diagnostic Code 8510 (2014).

5.  The criteria for service connection for paresthesia of the head have not been met. 
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

6.  The criteria for service connection for a right elbow disorder have not been met. 
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

7.  The criteria for service connection for a right wrist disorder have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

8.  The criteria for service connection for a right hand disorder have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

9.  The criteria for service connection for a right knee disorder have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

10.  The criteria for service connection for a disorder associated with scar tissue of the left rhomboid muscle have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

11.  The criteria for service connection for myopia and presbyopia have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

12.  The criteria for service connection for a heart disorder, to include cardiac sinus bradyarrhythmia, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

13.  The criteria for service connection for hypertension have been met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

14.  The criteria for service connection for contact dermatitis have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).



	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  The claims of service connection for hypertension, IBS, and hemorrhoids have been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision regarding those claims, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As to the claims addressed on the merits herein, VA has duties to notify and assist claimants in substantiating a claim for VA benefits pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A VA letter issued in June 2010 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.  
The Veteran's filing of a notice of disagreement as to the initial ratings assigned for the tension headache and cervical spine disabilities does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the Veteran was issued a copy of the rating decision on appeal, and the November 2012 statement of the case which set forth the relevant diagnostic codes for rating the headache disability being decided herein, including a description of the rating formulas for all possible schedular ratings under these diagnostic codes.

The Board concludes that VA's duty to assist has also been satisfied in this case. The RO has obtained the Veteran's service treatment records, to include the July 2010 pre-discharge examination report, his post-service treatment records, and his testimony from the December 2013 Board hearing.  
The Board acknowledges that the Veteran has not been afforded VA examinations regarding his claims for service connection for the claimed right elbow, right wrist, right hand, right knee, left rhomboid muscle, eye (myopia with presbyopia), heart, head (paresthesia), and skin disorders.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

As will be discussed in detail below, the Board finds that the Veteran does not have currently diagnosed disabilities relating to the abovementioned disorders.  In this regard, the Board finds that the Veteran has submitted no evidence other than his own statements showing current diagnoses for these claimed disorders.  Accordingly, the Board finds that no further development of the Veteran's claims is required as there is no evidence indicating that the Veteran currently has any such disorders.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Disability Rating Criteria

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  This appeal originates from a rating decision that granted service connection and assigned the initial rating.  Accordingly, "staged" ratings may be assigned, if warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

Rating for Tension Headaches

The Veteran's tension headaches are currently evaluated as noncompensable under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under Diagnostic Code 8100, a noncompensable rating is warranted for less frequent attacks.  A 10 percent evaluation is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months; a 30 percent evaluation is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months; and the maximum 50 percent evaluation is warranted for migraines with very frequent completely prostrating and prolonged attacks, productive of severe economic inadaptability.  Id. 

The rating criteria do not define "prostrating" nor has the Court of Appeals for Veterans Claims.  Cf. Fenderson, 12 Vet. App. at 126-127 (quoting Diagnostic Code 8100 verbatim but not specifically addressing the definition of a prostrating attack).  Other sources have defined prostrating as "extreme exhaustion or powerlessness."  See Kaiser v. Shinseki, No. 08-4039, slip op. at 2 (Vet. App. Feb. 23, 2010) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007) (cited for definitional purposes only).

The evidence includes a July 2010 pre-discharge examination report where the Veteran reported that his headache pain began at the base of his skull.  When headaches occurred, the Veteran stated that he was able to go to work, but required medication.  He also reported that the level of severity of the headaches was at a pain level of 8 on a scale from 1 to 10, with 10 being the highest level of pain.  The Veteran stated that he experienced headaches, on average, three to four times per week and they lasted for two hours.  He reported that he had numbness and tingling in the right side and crown of head.  The Veteran denied a burning sensation, paralysis, or weakness.

During the December 2013 Board hearing, the Veteran testified that he experienced headaches once every couple of months.  See Board Hearing Transcript at pg. 10.  He further stated that none of his headaches had been debilitating and specifically noted that "none of them have been that bad."  Id at pg. 10.  The Veteran also stated that his headache disability had not worsened since his last examination in July 2010.  Id.  

Based upon review of all the evidence of record, both lay and medical, the Board finds that, although the Veteran does experience headaches, his headaches are not prostrating or incapacitating attacks and do not cause any severe economic inadaptability.  To warrant a compensable rating for headaches under Diagnostic Code 8100, there must be evidence of characteristic prostrating attacks averaging one in 2 months over the last several months.  In this case, although the Veteran has reported headaches occurring three to four times per week (during the July 2010 pre-discharge examination) and once every couple of months (during the December 2013 Board Hearing), these headaches have not been prostrating.  Since there is no evidence of prostrating attacks, a higher compensable rating for tension headaches is not warranted.  Here, the Veteran has presented competent and credible evidence regarding the frequency and severity of his headaches.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Concerning this, the Veteran indicated that he was able to work after taking medicine when the headaches occurred.  As he was able to manage to work despite his reported daily headaches, the Board finds that his headaches are not prostrating in nature as required for a compensable rating under Diagnostic Code 8100.  

The Board has also reviewed post-service VA and private treatment records; however, this evidence does not demonstrate that the Veteran's headaches more nearly approximate a 10 percent disability rating under Diagnostic Code 8100.  For these reasons, the Board finds that an initial compensable rating for tension headaches is not warranted.

Rating for Cervical Spine Disorder, to include consideration of separate compensable ratings for Radiculopathy of the Bilateral Upper Extremities 

The Veteran was initially granted service connection and assigned a noncompensable rating for cervical strain, degenerative changes, and disc herniation, status post C6 fracture and C5-C7 cervical fusion under Diagnostic Codes 5243-5242.  Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 
38 C.F.R. § 4.27 (2014).  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the Diagnostic Code number will be "built-up" as follows: the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, in this case, the musculoskeletal system, and the last two digits will be "99" for all unlisted conditions.  Then, the disability is rated by analogy under a Diagnostic Code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27 (2014).

As indicated above in the Introduction, the Board will consider whether separate compensable ratings are warranted for bilateral upper extremity radiculopathy.

During the December 2013 Board hearing, the Veteran testified that symptoms associated with his cervical spine disorder include pain, and weakness and numbness in his right arm.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or a combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or contour; or vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour such as scoliosis. 

A 30 percent rating is warranted for forward flexion of the cervical spine of 15 degrees or less or for favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  Id.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2014). 

For VA compensation purposes, fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a. 

For VA compensation purposes, normal ranges of motion for the cervical spine are 45 degrees forward flexion, extension, and lateral flexion, and 80 degrees rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5241, Note (2).  38 C.F.R. § 4.71a, Plate V (2011). 

Any associated objective neurologic abnormalities are evaluated separately under the appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.

The evidence includes service treatment records which reflect that the Veteran was in a bike accident resulting in fracture of the cervical spine at C6, which required surgery with fusion at C5-C7.  In a May 2009 x-ray report, the Veteran was noted to have degenerative changes at C4-C5 and C7-T1.  

In the July 2010 pre-discharge examination the Veteran reported the following symptoms associated with the spinal condition: pain, stiffness, fatigue, spasms, decreased motion, paresthesia and numbness.  Range of motion testing revealed flexion of the cervical spine limited to 45 degrees, extension to 45 degrees, right lateral flexion to 45 degrees, left lateral flexion to 45 degrees, right rotation to 80 degrees, and left rotation to 80 degrees, all without pain.  The combined sum of the range of motion was to 340 degrees.  The examiner noted no impact on the Veteran's cervical spine from pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  

In a December 2011 treatment note from Dr. Seeman, the Veteran was seen for complaints of neck pain.  During the evaluation, the Veteran also complained of numbness and tingling in the right hand.  Upon physical examination, flexion of the cervical spine was limited to 50 degrees, extension and right lateral flexion were noted as "restricted," however, no specific range of motion degrees were noted.  
Dr. Seeman also noted "moderate" muscle tenderness and "mild" muscle spasm on the right paraspinose muscle.  The Tinel's test (used to detect irritated nerves) was also positive on the right wrist.  Dr. Seeman diagnosed the Veteran, in pertinent part, with cervical radiculopathy.

In a November 2013 Cervical Spine Disability Benefits Questionnaire, completed by OrthoVirginia, the Veteran complained of neck pain.  Range of motion testing revealed flexion of the cervical spine limited to 35 degrees with pain, extension to 30 degrees with pain, right lateral flexion to 35 degrees with pain, left lateral flexion to 35 degrees with pain, right rotation to 80 degrees, and left rotation to 80 degrees.  The combined sum of the range of motion was 295 degrees.  The physician also performed a sensory examination and noted that the Veteran had decreased sensation of the right hand and fingers (corresponding to the C6-C8 vertebrae).  The Veteran was noted to have "severe" paresthesias and/or dysesthesias and numbness of the right upper extremity based on the Veteran's history.  The examiner then indicated that the severity of the right upper extremity radiculopathy was "moderate."   The physician also noted that a review of X-ray findings revealed degenerative joint disease (arthritis) of the cervical spine.  

Based on the Board's review of the available evidence, the Board finds that the evidence is in equipoise as to whether the Veteran's cervical spine disability more nearly approximates a 20 percent rating under the General Rating Formula for Diseases and Injuries of the Spine.  Range of motion of the cervical spine was limited, at worst, to 35 degrees with pain during the November 2013 Cervical Spine Disability Benefits Questionnaire.  In addition, the examiner noted localized tenderness or pain or pain to palpation for the joints/soft tissue of the cervical spine and also indicated in response to whether the Veteran  had guarding or muscle spasm of the cervical spine that there was abnormal gait.  Moreover, the Veteran was noted to have "moderate" muscle tenderness and "mild" muscle spasm on the right paraspinose muscle.  See December 2011 treatment note from Dr. Seeman.  Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is warranted if muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour such as scoliosis are present.  As such, and resolving reasonable doubt in the Veteran's favor, the Board finds that a 20 percent rating, and no more, for his service-connected cervical spine disability is warranted for the entire rating period on appeal.  

The Board further finds that a rating in excess of 20 percent for the Veteran's cervical spine disability is not warranted for the entire rating period on appeal.  A review of the evidence does not demonstrate that forward flexion of the Veteran's cervical spine was limited to 15 degrees or less or for favorable ankylosis of the entire cervical spine.  As such, a higher rating in excess of 20 percent is not warranted.

Further, the evidence does not demonstrate that the Veteran has been diagnosed with intervertebral disc syndrome (IVDS).  Diagnostic Code 5243 provides that IVDS be rated either under the General Rating Formula for Disease and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 38 C.F.R. § 4.71a, Diagnostic Code 5243. 

Under Diagnostic Code 5243, a 40 percent rating is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Id.  A 60 percent rating is warranted where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Id.

The November 2013 Cervical Spine Disability Benefits Questionnaire shows that the physician noted that the Veteran did not have IVDS of the cervical spine and noted that the Veteran had not had any incapacitating episodes over the past 12 months due to IVDS.  The remaining evidence of record does not demonstrate that the Veteran has had incapacitating episodes due to IVDS.  Accordingly, a higher rating in excess of 20 percent is not warranted under Diagnostic Code 5243.

The Board acknowledges that the Veteran has consistently complained of pain in his neck to medical providers during the period on appeal.  The Board has also considered the Veteran's complaints and the objective findings on examination of additional pain on repetitive testing in the cervical spine.  However, there is no evidence showing that the Veteran has more limitation of motion than that found at his examinations.  See November 2013 Cervical Spine Disability Benefits Questionnaire (physician checked "no" as to additional limitation of motion after repetitive use).  Further, even considering complaints of pain and functional loss with repetitive use, the Veteran did not at any time exhibit forward flexion of the cervical spine limited to less than 35 degrees during the period on appeal.  The July 2010 examiner also noted no impact on the Veteran's cervical spine from pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  
Thus, considering all pertinent disability factors, to include the DeLuca factors discussed above, there is no appropriate basis for assigning a schedular rating in excess of 20 percent for the Veteran's cervical spine disability.  See DeLuca, supra; see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

The Board has also considered whether separate evaluations are warranted for any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, under an appropriate diagnostic code.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243, Note (1) (2014).  The Board notes that thee Veteran has filed separate claims for service connection for left and right upper extremity radiculopathy.  

In the present case, the Veteran has been diagnosed with cervical radiculopathy of the right upper extremity.  See December 2011 treatment note from Dr. Seeman and November 2013 Cervical Spine Disability Benefits Questionnaire.  Specifically, the Veteran has reported numbness and tingling in the right hand.  During the November 2013 Cervical Spine Disability Benefits Questionnaire examination the Veteran was noted to have radicular symptoms and it was noted during a sensory examination that the Veteran had "decreased" sensation in the right hand and fingers.  The Veteran was also noted to have "severe" paresthesias and/or dysesthesias and numbness of the right upper extremity based on the Veteran's history.  The examiner then indicated that the severity of the right upper extremity radiculopathy was "moderate."   

For complete paralysis of the upper radicular group (fifth and sixth cervical), a 70 percent rating is to be assigned for complete paralysis of the major extremity and a 60 percent rating for the minor extremity.  For severe incomplete paralysis, a 50 percent rating is warranted for the major extremity and a 40 percent rating for the minor extremity.  A 40 percent rating is warranted for moderate incomplete paralysis of the major extremity, with a 30 percent rating for the minor extremity. For mild incomplete paralysis, a 20 percent rating is to be assigned for either extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8510.

The Veteran has reported that he is left-handed.  See Chronological Record of Medical Care dated May 2002.  Further, the Veteran's right upper extremity radiculopathy has been noted as "moderate."  See November 2013 Cervical Spine Disability Benefits Questionnaire.  Accordingly, the Board finds that a 30 percent rating is warranted under Diagnostic Code 8510 for moderate radiculopathy of the right upper extremity (minor).  The Veteran has not maintained that he has left upper extremity radiculopathy symptoms.  Further, the evidence does not otherwise demonstrate that the Veteran has been diagnosed with left upper extremity radiculopathy; as such a separate rating for the left upper extremity is not warranted.  

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided. 
38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's tension headaches and cervical spine disabilities is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's tension headaches are evaluated by rating criteria contemplating the frequency and severity of the headache attacks and any severe economic inadaptability caused by this disability.  His headaches are associated with pain at the back of the skull and tingling in the right side and crown of the head.  The Veteran takes medication to alleviate his symptoms; however, he does not show other unusual symptoms associated with this disability that have been unaccounted for by the schedular rating assigned herein.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100. 

Further, as to the Veteran's cervical spine disability, the symptoms that the Veteran described, limitation of motion and pain, are the symptoms included in the criteria found in the rating schedule for his disability.  Because the schedular rating criteria is adequate to rate the spine disability, the other two steps in the analysis of extra-schedular ratings need not be reached.  The Veteran has also been assigned a separate rating for right upper extremity radiculopathy.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.  " Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, a comparison of the Veteran's symptoms and functional impairments resulting from his disabilities with the pertinent schedular criteria does not show that his service-connected headache or cervical spine disabilities at issue present "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).

The functional limitations imposed by the Veteran's tension headache and cervical spine disabilities are specifically contemplated by the criteria discussed above, including the effect of the Veteran's headache and cervical spine pain on his occupation and daily life.  In the absence of exceptional factors associated with the headache disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  


	(CONTINUED ON NEXT PAGE)


Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Hypertension is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) apply to that claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The remaining claims denied herein will be adjudicated using the general principles of service connection as they are not chronic disease listed under 38 C.F.R. § 3.309(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Head Paresthesia 

Service treatment records show the onset of numbness and tingling at the right side of the head in November 2008.  There were subsequent assessments of neuralgia and neuritis paresthesia of the scalp, and in March 2009 Neurontin was prescribed.  At the July 2010 pre-discharge examination, the Veteran reported the onset of paresthesia at the right side of the head in 2002.  He described recurrent tingling, numbness, and pain at the right side of the head.  Upon physical examination, no neurological deficit was identified.  Cranial nerves were intact, and coordination was normal.  The examiner noted that the examination showed no objective pathology to render a diagnosis for a paresthesia right side of head condition.

Treatment records since service separation, to include the December 2011 examination from Dr. Seeman and the November 2013 Cervical Spine Disability Benefits Questionnaire, do not note any complaints for paresthesia of the head.  Further, during the December 2013 Board hearing, the Veteran was contradictory as to when he last experienced symptoms of head paresthesia.  In one portion of his testimony, the Veteran stated that he had not experienced any symptoms of head paresthesia since he retired from service.  See Board Hearing Transcript at pg. 43.  In another portion of his testimony, the Veteran stated that the last time he experienced symptoms related to his head paresthesia was six month to one year after he retired from service.  Id at pg. 44.

Although the Veteran was diagnosed with neuralgia and neuritis with paresthesia of the scalp in service, the evidence does not support a current diagnosis of paresthesia of the head.  Further, the Veteran's statements regarding his symptoms have been inconsistent, and therefore not credible.  As such, the Board finds that the Veteran does not have a current disability of the head or scalp manifested by numbness and tingling at the right side of the head.  As noted above, in the absence of proof of a present disability there can be no valid claim."  Brammer, 3 Vet. App. 225; see also Rabideau, 2 Vet. App. 143-44.

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for paresthesia of the head, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.



Service Connection for Right Elbow, Right Wrist, Right Hand, and Right Knee Disorders

The Veteran seeks entitlement to service connection for a right elbow, right wrist, right hand, and a right knee disorder.  Specifically, the Veteran has stated that he has experiences symptoms of right elbow, right wrist, right hand, and right knee pain, stiffness, tenderness, and numbness following a bicycle accident during service in April 2002.  The Veteran also testified that he injured his right knee jumping out of airplanes and running in boots.  See Board Hearing Transcript at pg. 26.

Service treatment records do not reflect any complaints, diagnoses, or treatment for a right elbow, right wrist, right hand, or a right knee disorder.  In a July 2010 pre-discharge examination, conducted in conjunction with the Veteran's separation from service, the Veteran stated that he had right elbow pain, stiffness, and tenderness following a bicycle accident in April 2002.  Upon physical examination, there was no right elbow edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding of movement.  There was full range of motion of the right elbow without pain.  Specifically, flexion of the right elbow was to 145 degrees, extension to 0 degrees, supination to 85 degrees, and pronation to 80 degrees.  The examiner noted that there was no impact on the Veteran's right elbow from pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  

A physical examination of the Veteran's right wrist at the July 2010 examination showed no wrist edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding of movement.  There was full range of right wrist motion without pain with dorsiflexion to 70 degrees, palmar flexion to 80 degrees, radial deviation to 20 degrees, and ulnar deviation to 45 degrees.  The examiner noted no impact on the Veteran's right wrist from pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  

A physical examination of the Veteran's right hand at the July 2010 examination showed that he was able to form a full fist with all fingertips reaching the median transverse fold of the right palm.  The Veteran was also able to oppose the right thumb to the base and tip of each finger of this hand, and he demonstrated good grip strength in the right hand.  There was full range of motion in all the joints of each digit of the right hand.  The examiner noted no impact on the Veteran's right hand from pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The Veteran was also noted to be able to tie shoelaces, fasten buttons, and pick up a piece of paper and tear it-all without difficulty.

A physical examination of the Veteran's right knee at the July 2010 examination revealed that the Veteran had normal posture and gait, and his walk was steady.  There was no right knee crepitus, edema, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding of movement.  There was full range motion of right knee without pain and with flexion to 140 degrees and extension to 0 degrees.  The examiner noted no impact on the Veteran's right knee from pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  There was also no instability of the right knee joint.  The medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test, and the medial/lateral meniscus stability test were all within normal limits for the right knee.

The July 2010 examiner also reviewed X-ray findings, which revealed no abnormalities of the Veteran's right elbow, right wrist, right hand, or right knee.  In sum, the July 2010 examiner noted that the examination showed no objective pathology to render a diagnosis for the right elbow, right wrist, right hand, or right knee.

Post-service treatment records also do not reflect any complaints, diagnoses, or treatment for a right elbow, right wrist, right hand, or right knee disorder.  During the December 2013 Board Hearing, the Veteran testified that he could not remember how he had hurt his elbow in service and further noted that he had not received any treatment for his right elbow.  See Board Hearing Transcript at pg. 
28-29.  The Veteran also stated that, since service separation, "I really haven't had a lot of pain in my elbow here lately, to be honest with you.  My pain has been more focused on my neck and back than anything else."  Id at 28.  

In regard to the right wrist, the Veteran testified that he injured his wrist during the bicycle accident in service and experienced pain and numbness.  The Veteran testified that, at the present time, he had "some pain" in the right wrist, but not as much as a numbness sensation in his hand.  See Board Hearing Transcript at pgs. 29-30.

As for the Veteran's right hand, the Veteran complained of "severe numbness in the fourth finger and thumb" and numbness in the other three fingers in the hand.  During the hearing, the Veteran's representative stated, and the Veteran agreed, that the Veteran's hand numbness symptoms were "similar to what we spoke about, with the increase for your cervical strain."  See Board Hearing Transcript at pg. 31.  The Board notes that the Veteran's claims for upper bilateral radiculopathy have been addressed in the section above. 

Upon review of all the evidence of record, both lay and medical, the Board finds that the Veteran does not have a currently diagnosed right elbow, right wrist, right hand, or right knee disorder.  Service treatment records, the July 2010 pre-discharge examination report, and the Veteran's own testimony demonstrate that, despite some complaints of pain, stiffness, and numbness at service separation, the Veteran has not been diagnosed with a right elbow, right wrist, right hand, or a right knee disability.  As noted above, any neurological disorder associated with the Veteran's service-connected cervical spine disability has already been considered in the previous rating section above.

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claims for service connection for a right elbow, right wrist, right hand, and right knee disorders, and the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Scar Tissue of the Left Rhomboid Muscle

The Veteran seeks service connection for scar tissue of the left rhomboid muscle.  During the December 2013 Board hearing, the Veteran testified that physical activity and training in service caused him to develop scar tissue of the left rhomboid muscle.  See Board Hearing Transcript at pg. 34.  

Service treatment records do not reflect any treatment for a laceration or tear to the left rhomboid muscle during service.  The Veteran did sustain a cervical spine fracture requiring surgery in April 2002, but there was no indication of injury to the rhomboid muscle.  At the pre-discharge July 2010 examination, the Veteran reported a diagnosis of scar tissue of the left rhomboid muscle in 1999, but the physical examination did not show any wound sustained to the muscle.  The Veteran also attributed his scar tissue condition to military exercises and wearing a backpack, but he confirmed receiving no treatment for the left rhomboid muscle.  The Veteran described residual localized pain elicited by physical activity and stress.  He also noted loss of strength, weakness, and fatigability.  Upon physical examination, there was no muscle group involvement or abnormality identified. Palpation of the muscle revealed no loss of deep fascia or muscle substance and no impairment of muscle tone.  There was no muscle wound present.  There were also no signs of lowered endurance or impaired coordination.  Muscle herniation was not noted.  The July 2010 examiner noted that there was no objective pathology to render a diagnosis for scar tissue of the left rhomboid muscle.

Post-service treatment records also do not reflect any complaints, diagnoses, or treatment for scar tissue of the left rhomboid muscle or any residual symptoms associated with scar tissue of the left rhomboid muscle.  

Upon review of all the evidence of record, both lay and medical, the Board finds that the Veteran does not have a currently diagnosed disability associated with scar tissue of the left rhomboid muscle.  Service treatment records and the July 2010 examination report demonstrate that the Veteran has not been diagnosed with scar tissue of the left rhomboid muscle.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for scar tissue of the left rhomboid muscle, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


	(CONTINUED ON NEXT PAGE)


Service Connection for Myopia with Presbyopia

The Veteran seeks service connection for myopia and presbyopia.  As noted in the remand section below, the Veteran's service-connected bilateral pinguecula disability is being remanded for additional development.  The Veteran has not claimed, and the evidence does not otherwise suggest, any additional disability as a result of his service-connected pinguecula disability.  See December 2013 Board Hearing Transcript at pg. 23.

Service treatment records reveal that the Veteran was diagnosed with a refractive error with assessment of myopia and astigmatism.  At the July 2010 pre-discharge eye examination, the Veteran reported blurred vision with a diagnosis of myopia, and he reported treatment with prescription glasses.  The Veteran denied incapacitating eye symptoms during the past year.  Physical examination included dilation of the pupils.  There was no corneal scarring or pathology identified.  Intraocular pressure was within normal limits in each eye and there was no evidence of glaucoma.  The optic nerves, vessels, maculae, and lenses were normal, bilaterally.  The Veteran's uncorrected distance vision was 20/70 on the right and 20/60 on the left with best correction to 20/15 in each eye.  The Veteran demonstrated normal visual fields.  Both lenses were intact.  The examination also did not reveal chronic conjunctivitis.  The July 2010 examiner diagnosed myopia with presbyopia.

Post-service VA treatment records show findings of presbyopia and no apparent ocular pathology.  

The Board notes that, presbyopia (a refractive error) is considered a congenital defect which is not subject to service connection.  38 C.F.R. § 3.303(c).  Also, the VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section B, provides guidance on evaluating conditions of the organs of special sense (i.e., the eyes).  Refractive errors are defined to include astigmatism, myopia, hyperopia and presbyopia.  See M21-1MR, Part III, Subpart iv, 4.B.10.d. Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not "diseases or injuries" within the meaning of applicable legislation.  As such, the Veteran's diagnosed eye disability is not a disability for which service connection may be established.

The Board recognizes that service connection may be granted for additional disability due to disease or injury superimposed upon a defect during service.  VAOPGCPREC 82-90 (1990).  However, the record contains no competent evidence of an additional eye disability related to military service, in addition to the already service-connected bilateral pinguecula disability.  While the record reflects that the Veteran was diagnosed with myopia, astigmatism, and presbyopia, the record contains no competent evidence of any additional disability imposed on these conditions as a result of military service or a service-connected disability. 

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for myopia and presbyopia, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.

Service Connection for a Heart Disorder

During the December 2013 Board hearing, the Veteran testified that he did not remember being treated for a heart murmur in service.  He also stated that he had never been diagnosed with a heart murmur and had experienced no symptoms of a heart murmur since service separation.  See Board Hearing Transcript at pgs. 39-40.

Service treatment records are negative for diagnoses or treatment for a heart murmur or palpitations.  

During the July 2010 pre-discharge examination, the Veteran reported the onset of a heart murmur in 2006, but he did not recall undergoing any tests for this condition.  The Veteran also reported arrhythmia with heart palpitations and stated that he experienced residual intermittent episodes of heart murmur with fatigue occurring one to two times per year with each episode lasting three to four minutes.  The Veteran denied associated angina, shortness of breath, dizziness, or syncope attack.  He also denied having a history of congestive heart failure, rheumatic heart disease, heart attack, or cardiovascular surgery.  

Upon physical examination, the July 2010 examiner noted that the Veteran was well-developed, well-nourished, and in no acute distress.  There were no signs of malaise.  The size of the heart was determined to be normal by the examiner.  The heart rate and rhythm was regular with no heaves, thrills, murmurs, or gallops.  There was no evidence of congestive heart failure, cardiomegaly, or cor pulmonale.  Peripheral pulses were normal.  The Holter Monitor (a machine that continuously records the heart's rhythms) revealed minimum heart rate of 36 beats per minute; otherwise, unremarkable.  An electrocardiogram (EKG) revealed marked sinus bradycardia.  Echocardiogram also revealed an ejection fraction of the left ventricle of 60-65 percent and normal left ventricular systolic function, normal wall motion, physiologic tricuspid regurgitation, and normal right ventricular systolic pressure at 27 mmHg.  The METS level was greater than 9 because the Veteran was able to achieve the following activities: climbing stairs (quickly), vigorous basketball, and shoveling heavy snow.  Chest x-ray findings were taken and were within normal limits.  The examiner noted a diagnosis of cardiac sinus bradyarrhythmia.

Upon review of the all the evidence of record, the Board finds that the Veteran has not been diagnosed with a heart disability.  Although the July 2010 examiner diagnosed the Veteran with cardiac sinus bradyarrhythmia, the Board finds that bradyarrhythmia is a clinical finding and not a ratable entity without an established diagnosis.  "Bradyarrhythmia" is defined as "any disturbance in the heart rhythm in which the heart rate is abnormally slowed, usually to less than 60 beats per minute in an adult."  See Dorland's Illustrated Medical Dictionary 245 (32nd ed. 2012).  Because the test results showing a slowed heart rhythm are clinical findings, which have not been attributed to an underlying heart condition and have not demonstrated any identifiable symptoms, service connection must be denied.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer, 3 Vet. App. at 225; Rabideau, 2 Vet. App. 141.

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a heart condition, to cardiac sinus bradyarrhythmia, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Hypertension

The Veteran maintains that his currently diagnosed hypertension first manifested in service.  As such, the Veteran maintains that service connection for hypertension is warranted.

Service treatment records note elevated blood pressure readings on several occasions since April 2006.  

At the July 2010 pre-discharge examination, the Veteran reported having hypertension.  The July 2010 examination contained three separate days of blood pressure readings.  On day one of the examination, the Veteran's blood pressure readings were 167/91, 154/91, and 144/70.  On day two, the blood pressure readings were 145/86, 153/86, and 138/75.  On day three, the Veteran's blood pressure readings were 151/89, 159/85, and 167/78.  The VA examiner diagnosed the Veteran with "Essential arterial hypertension."  The examiner noted that the "objective factors are elevated blood pressures noted on physical exam."

Post-service VA treatment records reveal diagnoses of borderline hypertension in June 2011.  In the most recent November 2013 VA treatment note, the Veteran's "Active Problems" included hypertension and active outpatient medications included 25 milligrams of chlorthalidone "for blood pressure." 

Upon review of all the evidence of record, the Board finds that the Veteran was diagnosed with essential arterial hypertension by the July 2010 examiner, prior to service separation in September 2010.  Further, VA treatment records reflect diagnoses and treatment for hypertension since service separation.  

The Board acknowledges that post-service VA treatment records reflect blood pressure readings just below what Diagnostic Code 7101 (2014) requires for VA rating purposes (hypertension means that the diastolic pressure is predominantly 90 mm Hg or greater, and isolated systolic hypertension means that the systolic pressure is predominantly 160 mm Hg or greater, with a diastolic pressure of less than 90 mm Hg).  See e.g., VA treatment record dated March 2012 (Veteran reported that home systolic blood pressure readings were from 139 to 154); see also October 2013 (blood pressure was 138/88).  However, medical authorities have suggested various thresholds ranging from 140 mm Hg systolic and from 90 mm Hg diastolic to as high as 200 mm Hg systolic and 110 mm Hg diastolic as reflective of hypertension.  See Dorland's Illustrated Medical Dictionary 896 (32nd ed. 2012).

In this case, the July 2010 examiner and VA medical professions at the Richmond VA Medical Center diagnosed the Veteran with hypertension and prescribed medication for high blood pressure.  The Board finds that this evidence is probative as to whether the Veteran has hypertension.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for hypertension is warranted as it was incurred in service.  


Service Connection for Contact Dermatitis

During the December 2013 Board hearing, the Veteran denied having any symptoms or receiving any treatment for contact dermatitis since service separation.  See Board Hearing Transcript at pg. 33.

Service treatment records reflect that the Veteran was exposed to poison oak with a diagnosis of contact dermatitis in July 1994.  There were no records of additional treatment for this skin condition throughout the remainder of the Veteran's service.  At the July 2010 pre-discharge examination, the Veteran reported a diagnosis of contact dermatitis three years prior.  He described skin irritation on the nose, back, and torso.  The Veteran noted itching and crusting at the nose due to contact dermatitis and reported treatment with topical corticosteroids.  Upon physical examination, the Veteran's skin was clear of rashes and lesions.  There were no signs of skin disease.  The examiner noted that there was no diagnosis for contact dermatitis because this condition had resolved.

Post-service treatment records are absent for any complaints, treatment, or diagnoses for contact dermatitis.  As noted above, the Veteran testified that he has not had any symptoms or received any treatment for dermatitis after service separation.

Upon review of all the evidence of record, both lay and medical, the Board finds that the evidence of record does not demonstrate a current diagnosis or symptoms associated with contact dermatitis.  Without a current diagnosis, there may be no service connection for the claimed skin disorder.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for contact dermatitis, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107;
38 C.F.R. § 3.102.


	(CONTINUED ON NEXT PAGE)




ORDER

An initial compensable rating for tension headaches is denied.

For the entire initial rating period on appeal, a rating of 20 percent, but no higher, for cervical strain, degenerative changes, and disc herniation, status post C6 fracture and C5-C7 cervical fusion is granted.

For the entire initial rating period on appeal, a separate 30 percent rating for right upper extremity (minor) radiculopathy is granted.  

Service connection for paresthesia of the head is denied.

Service connection for a right elbow disorder is denied.

Service connection for a right wrist disorder is denied.  

Service connection for a right hand disorder is denied.

Service connection for a right knee disorder is denied.

Service connection for scar tissue of the left rhomboid muscle is denied.

Service connection for myopia with presbyopia is denied.

Service connection for a heart disorder, to include cardiac sinus bradyarrhythmia, is denied.

Service connection for hypertension is granted. 

Service connection for contact dermatitis is denied.



REMAND

Ratings for Adjustment Disorder and TBI

In an April 2011 rating decision, the Veteran was granted service connection for adjustment disorder and residuals of a TBI, rated as 30 percent and 10 percent disabling, respectively.  He was last afforded a VA psychiatric examination in August 2010, more than four years ago.  During the December 2013 Board hearing, the Veteran testified that symptoms associated with his adjustment disorder and TBI were worse than at the time of the August 2010 VA examination.  See December 2013 Board Hearing Transcript at pgs. 6, 8, and 9.  Accordingly, a new VA examination is warranted.

Rating for Bilateral Pinguecula

In the April 2011 rating decision, the Veteran was granted service connection for pinguecula (claimed as vision problems) and was assigned a noncompensable rating.  During the December 2013 Board hearing, the Veteran testified that his vision, including being able to read vision charts, had worsened since his last examination in July 2010.  See Board Hearing Transcript at pg. 16.  The Veteran also stated that he was not sure if his service-connected pinguecula disability was the cause of his claimed decrease in vision.  Accordingly, the Board finds that a VA examination is necessary to assist in determining the current level of severity of the service-connected pinguecula disability and to ascertain whether any decrease in vision is a result of the service-connected eye disability.  

Service Connection for IBS and Hemorrhoids

In a March 2010 service treatment record, the Veteran was seen for complaints relating to hemorrhoids.  During the evaluation, the Veteran reported a history of hemorrhoids for eight years, which had been treated with pads and creams.  The Veteran also reported rectal bleeding with accompanied pain, itching, and burning.  A rectal examination showed internal hemorrhoids with residual hemorrhoid skin tags.  The Veteran was diagnosed with hemorrhoids and prescribed medication.  

In a June 2010 service treatment record, the Veteran was seen for symptoms of IBS, including abdominal cramping with every bowel movement.  Upon physical examination, it was noted that the Veteran's abdomen was not distended, but the Veteran did have abdominal tenderness.  The Veteran was diagnosed with IBS with a one year history of abdominal cramping associated with the majority of his bowel movements, which alternated between very hard stools and loose stools.  The Veteran was advised to continue managing his symptoms with over-the-counter bowel regulators.  

During the July 2010 pre-discharge examination, the Veteran noted that he had experienced symptoms of hemorrhoids since 2006.  He reported anal itching, pain, and swelling.  The Veteran also stated that his hemorrhoids occurred frequently.  The treatment was noted as Preparation H and Tucks pads.  A rectal exam was performed which showed no evidence of ulceration, fissures, reduction of lumen, loss of rectal tonus, trauma, rectal bleeding, proctitis, infections, spinal cord injury, protrusion, or loss of sphincter control.  The anal reflexes were normal.  Anal walls were normal.  There were no hemorrhoids detected during the rectal examination.  As such, the examiner noted that there was no diagnosis of hemorrhoids because there was no pathology to render a diagnosis.

Also during the July 2010 examination, the Veteran reported that he had symptoms of IBS since 2002.  The Veteran reported symptoms of alternating diarrhea and constipation.  He reported no nausea, vomiting, or chronic constipation, but did report abdominal pain located in the lower stomach.  The abdominal pain was noted to have characteristics of distress and cramps.  The symptoms described above were noted to occur intermittently, as often as 5 to 6 times per year, with each occurrence lasting one week.  The Veteran stated that he was not receiving any treatment for his condition.  The examiner noted that there was no diagnosis of IBS because there was no pathology to render a diagnosis.

During the December 2013 Board Hearing, the Veteran testified that, since service separation, he has continued to experience an upset stomach and frequent bowel movements.  He also testified that he was dealing with the IBS symptoms on his own and was treating his hemorrhoids with over-the counter medications.  See Board Hearing Transcript at pgs. 25 and 37.  In light of the Veteran's testimony, the Board finds that additional examinations are warranted to determine if the Veteran has current disabilities related to hemorrhoids and the claimed IBS and if so, whether the conditions are related to service.


Service Connection for a Urinary Disorder

The Veteran reports having had urinary urgency since service.  The Veteran has stated that he has problems starting urination and the urine flow is week.  Thus, he seeks service connection for a urinary disorder.

Service treatment records are absent for any complaints, diagnosis, or treatment for a urinary disorder.  During the July 2010 pre-discharge examination, the Veteran reported urinating eight times during the day at intervals of one hour, and two times during the night at intervals of three hours.  He reported problems starting urination and weak urinary flow.  The Veteran denied experiencing urinary incontinence. Upon physical examination there was no abdominal tenderness.  The penis was normal with no deformity, mass, or tenderness.  The right and left testicle were well-developed with well-descended testis with no mass, tenderness, atrophy, or abnormal consistency.  There was no varicocele present, and the epididymis was within normal limits bilaterally.  Laboratory testing with urinalysis was absent of protein, sugar, RBC, hyaline casts, and granular casts.   The VA examiner then stated that the examination showed no objective pathology to render a diagnosis for a urinary condition.  

In December 2014, the Veteran submitted a July 2014 medical statement Dr. Pasco which noted a diagnosis of polyuria.  In light of this evidence, the Board finds that a VA examination regarding the claimed condition is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should obtain any outstanding VA treatment records, and should associate them with the record.  

2.  Then, schedule the Veteran for an appropriate VA examination to assess the current severity of his adjustment disorder and TBI disabilities.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The entire record must be furnished to the examiner..

3.  Schedule the Veteran for a VA eye examination to assess the current severity of his service-connected pinguecula disability.  The entire record must be furnished to the examiner  

If the examiner finds that the Veteran's vision has decreased since the last examination in July 2010, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the decrease in vision is a result of the service-connected pinguecula disability or as a result of other causes.  A rationale should be given for all opinions and conclusions expressed.  

4.  Schedule the Veteran for the appropriate examination(s) regarding the claimed hemorrhoids, IBS and urinary disorder.  The entire record must be furnished to the examiner(s).  

The examiner(s) should indicate if there is a current diagnosis of hemorrhoids, IBS and/or a urinary disorder.  For each diagnosed condition, the examiner should state whether it is as least as likely as not (a 50 percent or greater probability) the diagnosed disorder had its onset in service or is otherwise related to service.  A rationale for the opinions should be provided.  

5.  Thereafter, the remaining issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


